Case 1:20-cv-02224-NRN Document 26 Filed 02/02/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20- cv-02224-NRN

Deborah Laufer, an individual,

Plaintiff,

v.

Table Mountain Inn, Inc.,

Defendant.

                            ORDER
GRANTING MOTION FOR STAY OF PROCEEDINGS PENDING APPEAL (Dkt. #24)
                              and
                 ADMINISTRATIVELY CLOSING CASE


        This matter is before the Court upon the Parties’ consent to magistrate judge

jurisdiction for all purposes (Dkt. #11) and an Order of Reference issued on December

28, 2020 by Chief Judge Philip A. Brimmer pursuant to 28 U.S.C. § 636. Dkt. #12. Now

before the Court is Plaintiff’s Motion to Stay Proceedings Pending Appeal. Dkt. #25. The

Motion will be GRANTED.

        Plaintiff requests that the case be stayed pending disposition by the Tenth Circuit

in the matter of Laufer v. Looper, et al., Case. No. 21-1031 (Dist/Ag docket: 1:20-CV-

02475-NYW). According to Plaintiff, the issue on appeal in that case is the same as that

raised by Defendant in its Motion to Dismiss in this case (Dkt. #24), namely:

        whether a court may impose a requirement of physical nexus or intent to
        book for a disabled plaintiff to have suffered injury when they review a
        hotel’s discriminatory online reservations system, or whether the
        deprivation of information mandated by statute constitutes a full injury in
        fact—with nothing additional required.
Case 1:20-cv-02224-NRN Document 26 Filed 02/02/21 USDC Colorado Page 2 of 4




Dkt. #24 at 1. Plaintiff notes that district courts around the country are divided on this

issue. Id. Defendant’s counsel does not oppose a stay.

       Local Rule of Practice 41.2, D.C.COLO.LCivR, allows the administrative closure

of cases subject to reopening:

       A district judge or a magistrate judge exercising consent jurisdiction may
       order the clerk to close a civil action administratively subject to reopening
       for good cause. Administrative closure of a civil action terminates any
       pending motion. Reopening of a civil action does not reinstate any motion.

       The Tenth Circuit has construed an administrative closure to be “the practical

equivalent of a stay.” Quinn v. CGR, 828 F.2d 1463, 1465 n.2 (10th Cir. 1987). In

Lehman v. Revolution Portfolio LLC, 166 F.3d 389 (1st Cir. 1999), the First Circuit

explained the nature of administrative closure as follows:

       Administrative closings comprise a familiar, albeit essential ad hoc, way in
       which courts remove cases from their active files without making any final
       adjudication. The method is used in various districts throughout the nation
       in order to shelve pending, but dormant, cases.

Id. at 392 (internal citations and quotation marks omitted). The First Circuit further

explained that “an administrative closing has no effect other than to remove a case from

the court’s active docket and permit the transfer of records associated with the case to

an appropriate storage repository [and] . . . d[oes] not terminate the underlying case,

but, rather, place[s] it in inactive status until such time as the judge, in his discretion or

at the request of a party, cho[o]se[s] either to reactivate it or to dispose of it with finality.”

Id.

       “Use of the administrative-closure mechanism allows district courts to remove

from their pending cases suits which are temporarily active elsewhere (such as before

an arbitration panel) or stayed (such as where a bankruptcy is pending).” Patterson v.

Santini, 631 F. App’x 531, 534 (10th Cir. 2015) (quotation marks and citation omitted).
Case 1:20-cv-02224-NRN Document 26 Filed 02/02/21 USDC Colorado Page 3 of 4




This Court also routinely administratively closes cases pursuant to D.C.COLO.LCivR

41.2 when a case would otherwise be stayed for an indefinite period of time. See, e.g.,

Morgan's Run Homeowners Ass’n, Inc. v. Ace Am. Ins. Co., No. 17-CV-2884-WJM-

NYW, 2018 WL 4368672, at *1 (D. Colo. Aug. 1, 2018) (administratively closing case

pending resolution of related state court action); Atkins v. HCA-HealthONE, LLC, No.

15-cv-000374-WYD-KLM, 2015 WL 1298507 at *1 (D. Colo. March 19, 2015)

(administratively closing case while plaintiff pursued second EEOC claim); Mauchlin v.

Zhon, No. 12-cv-01449-RM-BNB, 2015 WL 479042, at *1 (D. Colo. Feb. 3, 2015)

(administratively closing case “subject to reopening for good cause subsequent to

Plaintiff's vision problems being addressed”); San Juan Cable LLC v. DISH Network

LLC, No. 14-mc-00261-RM-MJW, 2015 WL 500631, at *1 (D. Colo. Jan. 23, 2015)

(administratively closing case “to be reopened only if the U.S. District Court for the

District of Puerto Rico refers a related enforcement matter to this Court”); Workalemahu

v. Heritage Club, No. 14-cv-02396-RM-MEH, 2015 WL 293261, at *1 (D. Colo. Jan. 21,

2015) (administratively closing case pending arbitration). In this case, it is unclear when

the Tenth Circuit will issue an opinion in the Laufer v. Looper matter.

       Accordingly, it is hereby ORDERED that Plaintiff’s Motion to Stay Proceedings

Pending Appeal (Dkt. #25) is GRANTED and this case is ADMINISTRATIVELY

CLOSED subject to reopening for good cause, including but not limited to the final

resolution by the Tenth Circuit Court in the appeal of Laufer v. Looper, et al., Case No.

21-1031.



Date: February 2, 2021
                                          N. Reid Neureiter
                                          United States Magistrate Judge
Case 1:20-cv-02224-NRN Document 26 Filed 02/02/21 USDC Colorado Page 4 of 4




Date: February 2, 2021
